DETAILED ACTION
The following FINAL Office Action is in response to Applicant communication dated 08/01/2022.

Status of Claims
Applicant’s amendment amended claims 1 and 4-7. Claims 1-7 are currently pending and have been rejected as follows.

Response to Amendment
	Applicant’s participation in the DSMER pilot program is acknowledged. The 35 U.S.C. 101 rejection is reconsidered in view of the amendments to the claims. However, the claimed invention is still found to be directed to an abstract idea without significantly more and thus the 35 U.S.C. 101 rejection is maintained. See rejection for further detail. 
	The 35 U.S.C. 102(a)(1) rejection of claims 1-3, 5, and 7 is maintained. 
	The 35 U.S.C. 103 rejection of claims 4 and 6 is maintained. 

Response to Arguments
	Applicant’s arguments with respect to the prior art are fully considered but unpersuasive. 
	Applicant argues that Watanabe “does not identify a particular data item as the basis for aggregating data from among data available to a user” (Remarks P. 7-8). This argument is unpersuasive. Watanabe describes selecting, i.e. identifying, a subset of apparatus(es) for which to generate a content item/report of respective usage data, i.e. from among all data available/stored in the apparatus information storage unit, (at least: [0078]: electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”, fig. 7)
	Applicant argues that Watanabe “does not identify the particular data item based on aggregation basis information indicating a plurality of data items in which each data item is usable as a basis for aggregating data to be included in a report” (Remarks P. 8). This argument is unpersuasive. The “aggregation basis information” includes merely device or data item “IDs”1, which is similarly taught by Watanabe describing selecting the apparatus(es) for content item generation based on stored “apparatus information” regarding each apparatus associated with respective apparatus IDs (e.g. [0054]: “generates, based on the apparatus information stored in the apparatus information storage unit 31, a content item on an apparatus ID-by-apparatus ID basis”; [0078]: electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, Fig. 7).
	Applicant argues that Watanabe “does not describe or suggest to aggregate data based on the identified particular data item to generate a report” (Remarks P. 8). This argument is unpersuasive. The broadest reasonable interpretation of the “aggregation” of data includes merely the inclusion of a set of data items in a report, e.g. Applicant’s drawings Fig. 12-13 showing selection of the bases, i.e. device, and generation of a report with “aggregate” data for the respective device(s), which is taught by Watanabe describing identifying/selecting the apparatus(es) and generating respective content items/reports of the apparatus(es) “aggregate” usage data for a certain period (e.g. at least [0078]-[0079] and Fig. 13-14, [0065]: “a usage situation report is sent if the contract option for reporting the usage situation has been concluded and the apparatus information has been collected for a certain period”). 
	For at least these reasons, Applicant’s arguments are unpersuasive and the prior art rejections are maintained. See rejections below for further detail. 

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  
Claim 4 recites “aggregate the data based on the identify plurality of particular data items to generate the report” however -- aggregate the data based on the identified plurality of particular data items to generate the report-- is recommended.   
Claim 6 recites “cause the first circuitry of the terminal to select the a particular data item” however -- cause the first circuitry of the terminal to select particular data item-- is recommended. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented an apparatus, system, and non-transitory computer executable medium for identifying information to be aggregated in reports and outputting reports of the information. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely an “apparatus” (claims 1-5), “system” (claim 6), and “non-transitory computer executable medium” (claim 7).
Step 2A – Prong 1: Claims 1-7 are found to recite limitations that set forth the abstract idea(s), namely:
In claims 1 and 7: 
Identify, 5based on aggregation basis information indicating a plurality of data items in which each data item is usable as a basis for aggregating data to be included in a report, a particular data item as the basis for aggregating data from among data available to a user, wherein the data available to the user is identified based on both service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services;  10
Aggregate data based on the identified particular data item as the basis to generate the report; and
output the report.  
In claim 6: 
select a data item …and display a report output 
select the a particular data item based on aggregation basis information indicating a plurality of data items in which each data item is usable as a basis for aggregating data to be contained in a report, the particular data item being the basis for aggregating data from among data available to a user, and the data available to the user is identified based on both service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services, 
identify the particular data item as a basis for aggregation of the report to be output, 
aggregate data based on the identified particular data item as the basis to generate the report, and
output …the report … 
Dependent claims 2-5 recite the same or similar abstract idea(s) as independent claim 1 with merely a further recitation of data characterization or additional considerations and analyses that are further part of the abstract idea including:
Claim 2: identify a particular report available to the user based on the service contract 15information and report definition information that defines, for each of one or more reports, a service to be subscribed; identify the particular data item as the basis for aggregation of the identified particular report; and output the identified particular report. 
Claim 3: wherein the report definition information includes a report that requires subscriptions to a plurality of services including at least any one of the one or more services.  25C
Claim 4: identify a plurality of particular data items as bases for aggregation of the report; aggregate the data based on the identify plurality of particular data items to generate the report; and output the report.  
Claim 5: …display 18Client Ref. No. FN202100305 information indicating a service to be subscribed to enable a usage of  one or more data items indicated by the aggregation basis information, based on the service contract information and the data definition information.  

The identified limitations in claims 1-7 falling well-within the groupings of subject matter identified by the courts as being abstract concepts, specifically the claims are found to correspond to the category of:
“Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the claims recite steps directed to identifying information and generating reports based on service contracts and regarding user use of the data items and provided services and displaying information of [suggested] service(s) the user can subscribe to/purchase (claim 5), e.g. advertising or marketing/sales activity, (e.g. Fig. 15); and
“Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the claims recite steps that merely amount to data observations, evaluations, judgements and/or opinions capable of being performed mentally and/or with the aid of pen and paper. 
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically the claims recite the additional elements of:
“An information processing apparatus comprising circuitry configured to:” (claims 1-5), “A non-transitory computer-executable medium storing executable instructions which, when executed by a computer, cause the computer to” (claim 7), and “wherein 35the circuitry is further configured to control a terminal operated by the user to display 18Client Ref. No. FN202100305 information” (claim 5), however the additional elements are found to merely amount to generic computer components of a general purpose computer used to “apply” the abstract (MPEP 2106.05(f)) and thus fail to integrate the abstract idea into a practical application; 
In claim 6: “A service integrated system comprising: a terminal including first circuitry; and an information processing apparatus including second circuitry, wherein the first circuitry is configured to select a data item in response to a user operation, and display a report output from the information processing apparatus, the second circuitry is configured to cause the first circuitry of the terminal to select … and output to the terminal …” however the additional elements are found to be merely the use of a general purpose computer system as a tool to “apply” the abstract idea in a technological environment (MPEP 2106.05(f)) and/or at most amount to sending and receiving information between the terminal and apparatus in order to receive user input and output data for display to the user which is merely insignificant extra-solution activity, e.g. data gathering and output, (MPEP 2106.05(g)) and therefore the additional elements fail to integrate the abstract idea into a practical application. 
Step 2B: Claims 1-7 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and performs insignificant extra-solution activity, i.e. sending and receiving data between the apparatus and terminal (claim 6) (MPEP 2106.05(g)) which are further merely well-understood, routine, and conventional activit(ies) as evidenced by MPEP 2106.05(d)(II) (describing conventional activities that include transmitting and receiving data over a network, electronic recordkeeping, storing and retrieving information from memory, and electronically scanning or extracting data from a physical document). Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to outputting reports of aggregated data based on identified data items. 
	Claims 1-7 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. US20170212714A1 (hereinafter “Watanabe”).
Claim 1,
Watanabe teaches: An information processing apparatus comprising circuitry configured to: (at least Fig. 1-6; [0056]-[0058] describing computer system)
Identify, 5based on aggregation basis information indicating a plurality of data items in which each data item is usable as a basis for aggregating data to be included in a report, a particular data item as the basis for aggregating data from among data available to a user, wherein the data available to the user is identified based on both service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services; (Fig. 6-7 describing the data the generated reports/content are based on, e.g. apparatus usage information “31”, fixed apparatus info, e.g. IDs, “31”, and contract info for respective apparatuses “32”; Fig. 13-14 showing exemplary reports/content; [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0079]-[0080] describing examples of the data items, identified/retrieved from storage and included in the reports/content; [0083])
aggregate data based on the identified particular data item as the basis to generate the report; (Watanabe describes generating the content item(s)/report(s) for “selected” apparatus(es), i.e. “based on the identified particular data item”, the content item(s) being generated by including/“aggregating” usage information items/data for the selected apparatus(es) in the report, e.g.: [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0079]; [0065]: “a usage situation report is sent if the contract option for reporting the usage situation has been concluded and the apparatus information has been collected for a certain period”; also [0054]: The content generating unit 38 generates, based on the apparatus information stored in the apparatus information storage unit 31, a content item on an apparatus ID-by-apparatus ID basis with reference to the contract information stored in the contract information storage unit 320; [0039]: The apparatus usage information management unit 12 collects information items, which vary according to the usage situation of the electronic apparatus 1, to report the collected information items to the content center 3.; Fig. 13-14, 7)
10output the report (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item) 

Claim 7 recites the same or substantially similar claim limitations as independent claim 1 merely further reciting “A non-transitory computer-executable medium storing executable instructions which, when executed by a computer, cause the computer to:” also taught by Watanabe describing implementing the described method(s) on a computer system ([0056]-[0058]; Fig. 1-4) and thus claim 7 is rejected under 102 for the same reasons as described above for representative claim 1. 

Claim 2,
Watanabe further teaches: wherein the circuitry is further configured to: 
identify a particular report available to the user based on the service contract 15information and report definition information that defines, for each of one or more reports, a service to be subscribed; (Fig. 12: “S15”->”S16”; [0064]: Specifically, the condition 1 is met when a remote service contract and an automatic toner delivery contract are concluded in the contract information, while condition 2 is met when the remote service contract is contracted and the automatic toner delivery contract is not concluded in the contract information.; [0065]; [0082]: In a case where any apparatus ID meets the content distribution condition, the condition comparison processing unit 37 of the content center 3 requests the content distribution processing unit 39 to distribute the content item (step S16).)
identify the particular data item as the basis for aggregation of the identified particular report; and (Fig. 12: “S16”-> “S17”; [0073]: “the content center 3 of the present embodiment searches for the electronic apparatus 1 which meets the condition 1 from the electronic apparatuses 1A, 1B, 1C, etc., and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.; [0074]; [0078]:  For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.; [0083]: In response to the request, the content distribution processing unit 39 of the content center 3 retrieves the content item (for example, the usage situation report) from the content storage area 34)
output the identified particular report.  (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item)

Claim 3,
Watanabe further teaches: wherein the report definition information includes a report that requires subscriptions to a plurality of services including at least any one of the one or more services.  ([0064]: “Specifically, the condition 1 is met when a remote service contract and an automatic toner delivery contract are concluded in the contract information,” Fig. 8; Fig. 7: “32” and [0063]: “The contract information includes conclusion states corresponding to the respective apparatus IDs indicating whether the contract or contract option has been contracted, where the conclusion states are indicating those of the maintenance contract, the contract option for automatically ordering consumables, the reporting usage situation, the automatic counter checking, and the like,”)


Claim 5,
Watanabe further teaches: wherein the circuitry is further configured to control a terminal operated by the user to display information indicating a service to be subscribed to enable a usage of the one or more data items indicated by the aggregation basis information, based on the service contract information and the data definition information. (Fig. 11; [0064]: while condition 2 is met when the remote service contract is contracted and the automatic toner delivery contract is not concluded in the contract information.; [0072]: For example, the automatic delivery fosterage data 93 shown in FIG. 11 is distributed to the electronic apparatus 1 corresponding to the apparatus ID “1004” and displayed. The automatic delivery fosterage data 93 indicates advantages of the automatic toner delivery.; [0074]: In the present embodiment, the electronic apparatus 1 corresponding to the apparatus ID “1004” meets the condition 2. Therefore, the automatic delivery fosterage data 93 that is associated with the apparatus ID “1004” are distributed to the electronic apparatus 1 corresponding to the apparatus ID “1004”.; Fig. 8 :”33”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over:
Watanabe et al. US20170212714A1 (hereinafter “Watanabe”) in view of
Marston et al. US9352951B2 (hereinafter “Marston”).
Claim 4,
Watanabe further teaches: wherein the circuitry is further configured to: 
identify a plurality of particular data items as bases for aggregation of [reports]; (Fig. 13-14; [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.; [0083]) 
aggregate the data based on the identify plurality of particular data items to generate the [reports]; (Watanabe describes generating the content item(s)/report(s) for “selected” apparatus(es), i.e. “based on the identified particular data item”, the content item(s) being generated by including/“aggregating” usage information items/data for the selected apparatus(es) in their respective reports, e.g.: [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0079]; [0065]: “a usage situation report is sent if the contract option for reporting the usage situation has been concluded and the apparatus information has been collected for a certain period”; also [0054]: The content generating unit 38 generates, based on the apparatus information stored in the apparatus information storage unit 31, a content item on an apparatus ID-by-apparatus ID basis with reference to the contract information stored in the contract information storage unit 320; [0039]: The apparatus usage information management unit 12 collects information items, which vary according to the usage situation of the electronic apparatus 1, to report the collected information items to the content center 3.; Fig. 13-14, 7) 
output the report … (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item)
Watanabe describes identifying/selecting multiple apparatuses to generate respective content/reports for, as described above, and generating reports of usage data that includes data items for multiple functions of the apparatus, e.g. Fig. 13 and [0079]: “The output situations of respective functions includes a breakdown of the output sheets of the respective functions ( copy, printer, etc.),”, however Watanabe fails to clearly articulate that a single report of aggregated data is generated based on multiple identified bases, e.g. a single report of multiple selected/identified apparatus’ usage data, i.e.: 
identify a plurality of particular data items as bases for aggregation of a report; (bold emphasis added)
aggregate the data based on the identify plurality of particular data items to generate the report; 
output the report aggregated using the identified plurality of particular data items as bases. (bold emphasis added)
Marston however, in analogous art of report generation, teaches the generation of reports based on identifying/ selecting a plurality of items to serve as bases, i.e.: 
identify a plurality of particular data items as bases for aggregation of a report; (bold emphasis added) ; aggregate the data based on the identify plurality of particular data items to generate the report; and output the report aggregated using the identified plurality of particular data items as bases. (bold emphasis added) (c.15:30-c.17:10 and Fig. 25-27 describing report functionality including customization of reports based on user selection of bases for the report including selection of multiple devices, e.g. “All Tanks”, e.g. see c.15:45-51: “ Report selection screen 400 includes a plurality of report icons 402 which correspond to the report options available to the user depending upon the software options included in console 12 and the configuration of system 10.” ; c.15: 34-38: “In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.16:21-30: “Device selection screen 410 includes a plurality of device icons 412 which correspond to the plurality of devices included in system 10…. When the user selects a device icon 412, reports function screen 384 is again displayed and device button 390 is populated with name of the selected device icon 412 (in the example of FIG. 25, "All Tanks").”; c.7:9-15: Memory 30 may include any of a variety of memory devices suitable for storing data 32 and instructions 34. As is further described below, data 32 includes a plurality of different variables and parameters relating to components of system 10 as well as historical performance information that may be retrieved using the reporting functions of console 12 as is further described below)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Watanabe’s service contract based report generation, as described above, to include identifying multiple data items to serve as bases for the report in view of Marston with the motivation to provide a greater variety of reports with increased user customization to meet user desired parameters or requirements, i.e. improved user experience (e.g. Marston: c.15: 34-38: “ In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.1:29-35: “it is desirable to provide a user interface which permits rapid navigation between various system functions, provides user programmable functionality to permit execution of certain system function with minimal user input, and provides context sensitive help.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one of ordinary skill in the art to combine the elements of Watanabe and Marston, as described above, in the same field of report generation for monitored devices and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Watanabe (Fig. 11: “Tap Here”;  [0068]; [0029]) describing interactive GUI and display of information based on user input, generating and outputting reports corresponding to multiple respective apparatuses meeting report conditions ([0073]; [0082]; [0078]), and describing a variety of report types and information capable of being generated/output (Fig. 13-14 and [0079]-[0080]), the results of the combination were predictable (MPEP 2143 A).

Claim 6,
Watanabe teaches: A service integrated system, comprising: 
a terminal including first circuitry; (Fig. 1-4)
an information processing apparatus including second circuitry, wherein (Fig. 1, 5)
the first circuitry is configured to 
select a data item in response to a user operation, (Fig. 11: “Tap Here”;  [0068]: For example, in a case where the user whose function is the “administrator” logs in on the electronic apparatus 1, the user may give an instruction for displaying the content. )
display a report output from the information processing apparatus, and (Fig. 10, 13; Fig. 12: “S18”; [0068]: For example, in a case where the user whose function is the “administrator” logs in on the electronic apparatus 1, the user may give an instruction for displaying the content.)
the second circuitry is configured to 
[identify a particular data item] based on aggregation basis information indicating a plurality of data items in which each data item is usable as a basis for aggregating data to be included in a report, the particular data item being the basis for aggregating data from among data available to a user, and the data available to the user is identified based on both service contract information that indicates one or more services available to the user and data definition information that indicates data generated for each of the one or more services, (Fig. 6-7 describing the data the generated reports/content are based on, e.g. apparatus usage information “31”, fixed apparatus info, e.g. IDs, “31”, and contract info for respective apparatuses “32”; Fig. 13-14 showing exemplary reports/content; [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0079]-[0080] describing examples of the data items, identified/retrieved from storage and included in the reports/content; [0083])
identify the particular data item as a basis for aggregation of the report to be output, ([0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; [0083]: In response to the request, the content distribution processing unit 39 of the content center 3 retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17).)
aggregate data based on the identified particular data item as the basis to generate the report, and (Watanabe describes generating the content item(s)/report(s) for “selected” apparatus(es), i.e. “based on the identified particular data item”, the content item(s) being generated by including/“aggregating” usage information items/data for the selected apparatus(es) in the report, e.g.: [0078]: Then, the content generating unit 38 of the content center 3 generates, based on the apparatus information stored in the apparatus information storage unit 31, the content item with reference to the contract information stored in the contract information storage unit 32, and stores it in the content storage area 34 (step S14). For example, electronic apparatuses for which the contract option for reporting the usage situation has been concluded are selected, thereby generating the content items based on the respective apparatus usage information items of the selected electronic apparatuses.”; also [0054]: The content generating unit 38 generates, based on the apparatus information stored in the apparatus information storage unit 31, a content item on an apparatus ID-by-apparatus ID basis with reference to the contract information stored in the contract information storage unit 320; [0039]: The apparatus usage information management unit 12 collects information items, which vary according to the usage situation of the electronic apparatus 1, to report the collected information items to the content center 3.; Fig. 13; [0079]; [0065]: “a usage situation report is sent if the contract option for reporting the usage situation has been concluded and the apparatus information has been collected for a certain period”; Fig. 14, 7)
output the report to the terminal. (Fig. 13-14; Fig. 12: “S18”; [0073]: “and thereby distributes the content data to the electronic apparatus 1 which meets the condition 1.”;  [0074]; [0083]-[0084]: retrieves the content item (for example, the usage situation report) from the content storage area 34 to transmit it to the electronic apparatus 1 identified by the apparatus ID (step S17). Upon receiving the content item (data), the electronic apparatus 1 displays the content item) 
Watanabe fails to clearly describe selection of data item(s) at the terminal [in response to user operation] to be used as bases for the report, e.g. via user selection from available options, i.e.:
cause the first circuitry of the terminal to select the a particular data item based on aggregation basis information indicating a plurality of data items in which each data item is usable as a basis for aggregating data to be included in a report …(bold emphasis added)
Marston however, in analogous art of report generation, teaches the generation of reports for connected devices/services based on user selection, i.e.: 
cause the first circuitry of the terminal to select the a particular data item based on aggregation basis information indicating a plurality of data items in which each data item is usable as a basis for aggregating data to be included in a report …(bold emphasis added) (c.15:30-c.17:10 and Fig. 25-27 describing report functionality including customization of reports based on user selection of particular items as the basis for the report, e.g. c.15:45-51: “ Report selection screen 400 includes a plurality of report icons 402 which correspond to the report options available to the user depending upon the software options included in console 12 and the configuration of system 10.” ; c.15: 34-38: “In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.16:21-30: “Device selection screen 410 includes a plurality of device icons 412 which correspond to the plurality of devices included in system 10…. When the user selects a device icon 412, reports function screen 384 is again displayed and device button 390 is populated with name of the selected device icon 412 (in the example of FIG. 25, "All Tanks").”)
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to have modified Watanabe’s service contract based report generation, as described above, to include user selection of particular items to be the basis of the report in view of Marston with the motivation to provide a greater variety of reports with increased user customization to meet user desired parameters or requirements, i.e. improved user experience (e.g. Marston: c.15: 34-38: “ In general, reports function screen 384 permits the user to generate any of a plurality of system 10 and application reports as described below.”; c.1:29-35: “it is desirable to provide a user interface which permits rapid navigation between various system functions, provides user programmable functionality to permit execution of certain system function with minimal user input, and provides context sensitive help.”) (see MPEP 2143 G).
Furthermore, it would have been obvious to one of ordinary skill in the art to combine the elements of Watanabe and Marston, as described above, in the same field of report generation for monitored devices and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Watanabe (Fig. 11: “Tap Here”;  [0068]; [0029]) describing interactive GUI and display of information based on user input, the results of the combination were predictable (MPEP 2143 A).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20190261203 A1 describing service usage reporting.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHELBY A TURNER/Primary Examiner, Art Unit 3624                                                                                                                                                                                                        
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 e.g. Applicant’s Spec. P. 12: “The aggregation basis information 24 includes the report ID and the data ID as items. The value of the item "report ID" is an identifier identifying a particular report. The value of the item "data ID" is an identifier identifying particular data.” and Fig. 9